                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,
                                                         CRIMINAL NO. 14-CR-10363-RGS
 v.

 GREGORY CONIGLIARO et al.,

          Defendants.



         GREGORY CONIGLIARO’S MOTION TO RESCHEDULE SENTENCING


       Gregory A. Conigliaro hereby moves this Honorable Court to reschedule the date for his
sentencing to May 21, 2019 (less than 60 days after the current date).
In support of this motion, Mr. Conigliaro states that:
      1. At the government’s request, oral argument on Mr. Conigliaro’s Motion for Judgment of
         Acquittal was recently re-scheduled to February 26, 2019.

      2. The process whereby the Probation Department investigates and issues a Pre-Sentence
         Report (“PSR”) requires that substantial time be expended by the Probation Department,
         Mr. Conigliaro, and his counsel.

      3. Depending on the Court’s ruling on Mr. Conigliaro’s Motion for Judgment of Acquittal,
         it may be unnecessary for the Probation Department to fully conduct its extensive
         investigation and issue a PSR.

      4. Mr. Conigliaro has scheduled an initial interview with Probation for the week of January
         7th however counsel expects that following the interview with Probation, the time
         required to provide all of the information requested by Probation will be extensive.

      5. Additionally, because Probation’s report must be completed by no later than 6 weeks in
         advance of the sentencing date, the current sentencing date will require that the requested
         information be provided before the hearing on Mr. Conigliaro’s Rule 29 motion.




                                                  1
      6. Probation has indicated it does not object to the sentencing date being continued to May
         21, 2019. 1

      7. The government does not assent to this motion.


                                                       Respectfully submitted,

                                                       GREGORY CONIGLIARO,

                                                       By his attorneys,

                                                       /s/ Daniel M. Rabinovitz
                                                       Daniel M. Rabinovitz, Esq. (BBO #558419)
                                                       Shawn Lu, Esq. (BBO #679755)
                                                       MURPHY & KING, P.C.
                                                       Professional Corporation
                                                       One Beacon Street, 21st Fl.
                                                       Boston, Massachusetts 02108
                                                       Tel.: (617) 423-0400
                                                       Fax: (617) 423-0498
                                                       drabinovitz@murphyking.com

    Dated: January 4, 2019


                                  CERTIFICATE OF SERVICE

          I, Daniel M. Rabinovitz, hereby certify that on January 4, 2019, I caused a copy of the

foregoing to be served upon counsel for the government and other parties through the ECF

system.

                                                        /s/ Daniel M. Rabinovitz
                                                        Daniel M. Rabinovitz




1
 Probation reserves the right to ask the court for additional time to file its PSR, in the event that
internal scheduling issues so require.
                                                   2
